Citation Nr: 0941886	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability rating for post-
operative left knee replacement, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to January 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue came before the Board in November 2008, at which 
time the Board remanded the case for further development.  As 
explained in further detail below, the Board finds that the 
RO did not adequately comply with the November 2008 remand 
instructions.  A remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The November 2008 remand order essentially requested two 
actions.  First, the RO was to obtain the Veteran's treatment 
records for the period from July 2007 to the present.  The 
Board notes that the record now contains the Veteran's VA 
treatment records through January 2009.  

Secondly, however, the RO was to schedule the Veteran for an 
orthopedic examination to determine the current state of his 
service-connected left knee disability.  The record reflects 
that the RO provided the Veteran with a notice letter, dated 
April 28, 2009, which informed the Veteran that he was to be 
scheduled for an examination by a VA medical center close to 
him.  Dated the same day is an AMC Form 28527 requesting that 
a VA orthopedic examination be conducted.  This form bears 
the Veteran's claim number, the Veteran's Social Security 
Number and the name of a different veteran in the name block.  
Dated the same day is a Compensation and Pension Exam Inquiry 
report, indicating an orthopedic examination was requested 
on, again April 28, 2009, and that the request was open.  On 
this form is a pen and ink notation that the Veteran failed 
to report.  The supplemental statement of the case, issued in 
June 2009, informed the Veteran that he had failed to report 
for the April 28, 2009 examination.  The above suggests that 
the Veteran was informed that he would soon be scheduled for 
an examination at a nearby VA medical facility, that he was 
actually scheduled for an examination, and that he failed to 
report for that same examination all on the same day.  
Further, the record contains no notice letter to this Veteran 
at his most recent address of the date and time of his 
examination or a response from the medical center that the 
Veteran had failed to report.

Given the above, the Board finds that another remand is 
required to afford the Veteran the examination required by 
the November 2008 remand.

The Board also notes that the Veteran, through his 
representative in August 2009, submitted additional private 
medical treatment reports pertaining to his left knee.  This 
evidence was not accompanied by a waiver of his right to an 
initial RO review of the evidence.  Remand is required for 
this reason as well.  

The Board lastly notes that the above evidence shows that the 
Veteran underwent another total knee replacement in April or 
May of 2009.  On remand the RO must consider whether the 
above surgery affects the ratings assigned the service 
connected knee disorder.  See generally, 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).  If the RO determines that a 
total rating is required under Diagnostic Code 5055, the 
Board notes that the RO should use discretion in determining 
the date of the requested VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should consider whether the 
Veteran is entitled to a 100 percent 
rating for 1 year following 
implantation of the knee prosthesis in 
April or May 2009 under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 
5055.

2.  Following the expiration of any 
convalescent rating assigned pursuant to 
paragraph 1, above, the RO should arrange 
for a VA orthopedic examination of the 
Veteran by a physician with appropriate 
expertise to determine the nature, extent 
and severity of the veteran's service-
connected post-operative left knee 
replacement.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.

The rationale for all opinions expressed 
should be explained.  The claims files 
must be made available to and reviewed by 
the examiner.

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last supplemental 
statement of the case (SSOC), the RO must 
readjudicate the Veteran's claim.  If the 
claim remains denied, the RO should issue 
an appropriate SSOC and provide an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


